Rogers, J.
The instruction of the court, that the *104defendant by waiving tbe protest waived tbe presentment for payment to the maker, cannot well be reconciled Avith the analogous cases of Leonard v. Sary, 10 Wend. 505; Backus v. Shepherd, 11 Wend. 629, and the Berkshire Bank v. Jones, 6 Mass. 524, and other cases 'cited. Yet, however this may he, all the authorities concur that it is a primd fade, and, in the absence of contradictory, conclusive proof of notice to the maker. By the act of 1815 the official acts, protests, and attestations of all notaries-public, certified according to law, under their respective hands and seals of office, may be read and received as evidence of the facts therein certified, in all suits, &c., depending; provided that any party may be permitted to contradict, by other evidence, any such certificate. Waiving the protest puts the parties in the same condition as if made and given in evidence, and had the court instructed the jury to this effect, no exception could be taken to the charge; and yet it amounts to the same thing, for in both cases the plaintiff Avas entitled to a verdict, if the protest was Avaived after the note matured. The error, therefore, if it be one, amounts to nothing more than giving a wrong reason for a right judgment, which is no reason for reversal, as has been repeatedly ruled. The facts necessary to raise the point of law were not denied; so, on that point, there was nothing to leave to the jury. We see no error in the court instructing the jury, under the circumstances: the plaintiff was entitled to a verdict, if the protest was waived after the note matured.
Judgment affirmed.